IN THE UN|TED STATES D|STR|CT COURT
FOR THE D|STR|CT OF COLORADO

Civi| Action No. 17-cv-02255-Rl\/i-NRN
KR|STOPHER HANCOCK,

P|aintiff,

V.

C|RBO, Captain,
PORSHA, Sargent,

Defendants_
REPORT AND RECONIMENDAT|ON ON

DEFENDANTS' MoTloN To Disrimss PLAiNTiFF’s AMENDED coMPLAlNT
(DKT. #23)

 

N. Reid Neureiter
United State N|agistrate Judge

This case is before the Court pursuant to an Order (Dkt. #24) issued by Judge
Raymond P. l\/ioore referring Defendants Andra Cirbo and Derrick F’orcher’s1
(co|lective|y “Defendants") Motion to Dismiss P|aintiff’s Amended Comp|aint. (Dkt. #23.)
Plaintiff Kristopher Hancock, Who proceeds pro se, filed a Response. (Dkt. #30.) No
reply Was filed. On December 11, 2018, the Court held a hearing on the subject motion.
(Dkt. #35.) The Court has taken judicial notice of the Court’s filel considered the
applicable Federal Ru|es of Civii Procedure and case |aW, and makes the following

recommendation

 

1 |n his Amended Comp|aint, i\/lr. Hancock refers to Defendant Porcher as “Porsha.”
The Court Wil| use the correct name in this Recommendation.

l. BACKGROUND

a. Procedura| History

On September 19, 2017, l\/lr. Hancock filed1 pro se, a Prisoner Comp|aint (Dkt.
#1) asserting a deprivation of his constitutional rights pursuant to 42 U.S.C. § 1983 and
28 U.S.C. § 1343. l\llr. Hancock Was granted leave to proceed in forma pauperis
pursuant to 28 U.S.C. § 1915. (Dkt. #9.) On November 3, 2017, l\/lagistrate Judge
Ga|lagher directed l\/lr. Hancock to file an amended prisoner complaint that adequately
asserted personal participation by all named defendants (Dkt. #10.) l\/lr. Hancock filed
an Amended Prisoner Comp|aint on December 5, 2017 (Dkt. 11), but Was again
directed to amend his allegations (Dkt. #12.) VVhen he failed to do so, Judge Babcock
dismissed l\/lr. Hancock’s claims against certain defendantsl and the remaining claims
against Defendants F’orcher and Cirbo Were drawn to Judge l\/loore and l\/lagistrate
Judge Watanabe. (Dkt. #13.) VVhen l\/lagistrate Judge Watanabe retired, the case Was
assigned to me. (Dkt. #33.)
b. Plaintiff’s Allegations

The following allegations are taken from the relevantl non-dismissed portions of
Nlr. Hancock’s Amended Prisoner Comp|aint ("Amended Comp|aint") (Dkt. #1'|) and are
presumed to be true for the purposes of this motion. 1

lVlr. Hancock is in the custody of the Colorado Department of Corrections
(“CDOC”) and is currently incarcerated at the Colorado Territorial Correctional Faci|ity

(“CTCF"). l\/lr. Hancock alleges that he is Jewish and that his religious beliefs require

him to eat a kosher diet. (lo'. at 4.) Nlr. Hancock claims that he informed officials at the

El Paso County Jai| and the CDOC that he required a kosher meal for religious
purposes (ld.) He alleges that Defendant Porcher, who oversaw prisoner intake at the
Denver Reception and Diagnostic Center (“DRDC"), failed to allow him to fi|l out a
preference sheet so that he could receive kosher meals. (ld. 5.) Defendant Porcher also
forced l\/lr. Hancock to shave off his beard, the wearing of which is a part of lVlr.
Hancock’s religious beliefs. (ld.) lVlr. Hancock alleges that Defendant Cirbo, the “kosher
provider,” denied several requests to provide him with a kosher meal. (ld.) A|though the
Amended Complaint does not specify how long he was denied religious mea|s, at the
hearing held on December 'll, 2018, l\/lr. Hancock clarified that it was two to three
months. He also informed the Court that he has since been permitted to grow out his
beard.
lVlr. Hancock claims that Defendants have violated his rights under the First,

Eighth, and Fourteenth Amendments, and under Colo. Rev. Stat. § 17»42-101. He
asserts the following request for relief:

The relief which l[‘]m requesting that the Defendants be

order[e]d to pay 10,000 (Ten Thousand Do|lars) a day for

everyday [sic] that Plaintiff went Without his kosher dietl and

by them denieing [sic] him his religious belief[]s for the pain

and humility, that all Defendants pay 10,000 dollars a day for

violating my const. rights[.] l also want one million dollars in
damages in this action.

(lo'. at 7) (extraneous quotation marks omitted.)
c. Defendants’ Nlotion to Dismiss

Defendants moved to dismiss l\/lr. Hancock’s claims on Apri| 4, 2018. (Dkt. #23.)
Defendants argue that lVlr. Hancock’s claims should be dismissed under Rule 12(b)(1)
and 12(b)(6). Defendants state that they are immune from damages to the extent that

they are being sued in their official capacities They also claim that the Prison Litigation

3

Reform Act (“PLRA") bars l\flr. lVchonald’s claims for damages Defendants argue that
Mr. Hancock has failed to state claims for relief under the First, Eighth, or Fourteenth
Amendment. Finally, Defendants state that they are entitled to qualified immunityl
l|. LEGAL STANDARDS

a. Pro Se Plaintiff

l\/lr. Hancock is proceeding pro se. The Court, therefore, “review[s] his pleadings
and other papers liberally and hold[s] them to a less stringent standard than those
drafted by attorneys.” Trackwell v. United Stafes, 472 F.3d 1242, 1243 (10th Cir. 2007)
(citations omitted). However, a pro se litigant’s “conc|usory allegations Without
supporting factual averments are insufficient to state a claim upon which relief can be
based.“ Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). A court may not assume
that a plaintiff can prove facts that have not been alleged, or that a defendant has
violated laws in Ways that a plaintiff has not alleged Associateo‘ Gen. Contractors of
Cal., lnc. v. Cal. State Councfl of Carpenters, 459 U.S. 519, 526 (1983). See also
l/l/hitney v. New ll/lexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (court may not
“supply additional factual allegations to round out a plaintiff’s complaint"); Drake v. City
of Fort Collins, 927 F.2d 1156, 1159 (10th Cir. 1991) (the court may not “construct
arguments or theories for the plaintiff in the absence of any discussion of those issues").
/-\ plaintiff's pro se status does not entitle him to an application of different rules. See
ll/lonfoya v. Chao, 296 F.3d 952, 957 (10th Cir. 2002).
b. Lack of Subject Nlatter Jurisdiction

Federal Ru|e of Civil Procedure Rule 12(b)(1) empowers a court to dismiss a

complaint for lack of subject matterjurisdiction. Fed. R. Civ. P. 12(b)(1). Dismissa|

under Rule 12(b)(1) is not a judgment on the merits of a plaintiff's case. Rather, it calls
for a determination that the court lacks authority to adjudicate the matter, attacking the
existence of jurisdiction rather than the allegations of the complaint See Castaneda v.
lNS, 23 F.3d 1576, 1580 (10th Cir. 1994) (recognizing federal courts are courts of
limited jurisdiction and may only exercise jurisdiction When specifically authorized to do
so). The burden of establishing subject matterjurisdiction is on the party asserting
jurisdiction Basso v. Utah PoWer & Light Co., 495 F.2d 906, 909 (10th Cir. 1974). A
court lacking jurisdiction “must dismiss the case at any stage of the proceedings in
which it becomes apparent that jurisdiction is |acking.” lol. The dismissal is without
prejudice. Brereton V. Bounfiful Cify Corp., 434 F.3d 1213, 1218 (10th Cir. 2006)

A Rule 12(b)(1) motion to dismiss “must be determined from the allegations of
fact in the complaint, without regard to mere conclusionary allegations ofjurisdiction.”
Groundhog v. Keeler, 442 F.2d 674, 677 (10th Cir. 1971). When considering a Rule
12(b)(1) motion, however, the Court may consider matters outside the pleadings Without
transforming the motion into one for summary judgment Holt v. United Stafes, 46 F.3d
1000, 1003 (10th Cir. 1995). Where a party challenges the facts upon which subject
matter jurisdiction depends a district court may not presume the truthfulness of the
complaint’s "factual allegations . . . [and] has wide discretion to allow affidavits other
documents and [may even hold] a limited evidentiary hearing to resolve disputed
jurisdictional facts under Rule 12(b)(1).” ld.

c. Fai|ure to State a C|aim Upon Which Relief Can Be Granted
Federal Rule of Civil Procedure 12(b)(6) provides that a defendant may move to

dismiss a claim for “failure to state a claim upon which relief can be granted." Fed. R.

Civ. F’. 12(b)(6). “The court’s function on a Rule 12(b)(6) motion is not to weigh potential
evidence that the parties might present at trial, but to assess whether the plaintiff’s
complaint alone is legally sufficient to state a claim for which relief may be granted."
Dubbs v. Head Start, lnc., 336 F.3d 1194, 1201 (10th Cir. 2003) (citations and quotation
marks omitted).

“A court reviewing the sufficiency of a complaint presumes all of plaintiff’s factual
allegations are true and construes them in the light most favorable to the plaintiff.” Hall,
935 F.2d at 1198. “To survive a motion to dismiss a complaint must contain sufficient
factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face_"’
Ashcroft v. lqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlanfic Corp. v. Twombly, 550
U.S. 544, 570 (2007)). Plausibilityl in the context of a motion to dismiss means that the
plaintiff pleaded facts which allow “the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged." ld. The Iqbal evaluation requires two
prongs of analysis First, the court identifies “the allegations in the complaint that are not
entitled to the assumption of truth,” that is, those allegations Which are legal
conclusions bare assertions or merely conclusory ld. at 679-81. Second, the court
considers the factual allegations “to determine if they plausibly suggest an entitlement to
relief_” ld. at 661. lf the allegations state a plausible claim for relief, such claim survives
the motion to dismiss lol. at 679.

However, the court need not accept conclusory allegations without supporting
factual averments Southern Disposal, lnc., v. Texas Waste, 161 F.3d 1259, 1262 (10th
Cir. 1996). “[T]he tenet that a court must accept as true all of the allegations contained

in a complaint is inapplicable to legal conclusions Threadbare recitals of the elements

cfa cause of action, supported by mere conclusory statements do not suffice." lqbal,
556 U.S. at 678. lVloreover, “[a] pleading that offers ‘labels and conclusions’ or ‘a
formuiaic recitation of the elements of a cause of action will not do.’ Nor does the
complaint suffice if it tenders ‘naked assertion[s]' devoid of ‘further factual
enhancement."’ ld, (citation omitted). “VVhere a complaint pleads facts that are ‘merely
consistent with’ a defendants liability1 it ‘stops short of the line between possibility and
plausibility of ‘entitlement to relief."’ ld, (citation omitted).
d. Qua|ified immunity

“The doctrine of qualified immunity protects government officials from liability for
civil damages insofar as their conduct does not violate clearly established statutory or
constitutional rights of which a reasonable person would have known.” Pearson v.
Callahan, 555 U.S. 223, 231 (2009) (internal quotation marks omitted). To resolve a
claim of qualified immunity, the Court must consider two elements: (1) whether Plaintiff
has alleged a constitutional violation, and (2) whether the violated right was “clearly
established” at the time of the violation ld. at 230-31. “The judges of the district courts .
. . [may] exercise their sound discretion in deciding which of the two prongs of the
qualified immunity analysis should be addressed first in light of the circumstances in the
particular case at hand.” ld. at 236. Qualified immunity is applicable unless the plaintiff
can satisfy both prongs of the inquiry. lol. at 232. When a defendant asserts the defense
of qualified immunity, the burden shifts to the plaintiff to overcome the asserted
immunity. Riggr'ns v. Goodman, 572 F.3d 1101, 1107 (10th Cir. 2009).

Qualified immunity is immunity from suit, rather than a mere defense to liability.

Esfafe ofReat v. Rodriguez, 824 F.3d 960, 964 (10th Cir. 2016) (citing l\/litchell v.

Forsyth, 472 U.S. 511, 526 (1985)). lf a court finds that a defendant is subject to
qualified immunity, the court may dismiss with or without prejudice Breidenbach v.
Bolish, 126 F.3d 1288, 1294 (10th Cir. 1997); l_ybrook v. Meml)ers of Farmington Mun.
Sch. Bd. ofEduc., 232 F.3d 1334, 1342 (10th Cir. 2000).

lll. ANALYS|S
a. Eighth Amendment C|aim

The Court will first address l\/lr. Hancock’s claim for relief under the Eighth
Amendment.

“[T]he treatment a prisoner receives in prison and the conditions under which he
is confined are subject to scrutiny under the Eighth Amendment.” Farmer v. Brennan,
511 U.S. 825, 832 (1994) (internal quotation marks omitted). “The Constitution does not
mandate comfortable prisons but neither does it permit inhumane ones." ld. (citation
and internal quotation marks omitted). “[P]rison officials must ensure that inmates
receive adequate food, clothingl shelter, and medical care, and must take reasonable
measures to guarantee the safety of the inmates." lol. (internal quotation marks omitted).
But a prison official violates the Eighth Amendment only if the deprivation to which the
prisoner has been subjected is "objectively sufficiently serious,” and only if the prison
official has a “sufficiently culpable state of mind." lot (internal quotation marks omitted).
“ln prison-conditions cases that state of mind is one of deliberate indifference to inmate
health or safety." lol. (internal quotation marks omitted).

l\llr. Hancock’s Amended Complaint does not describe how the named
Defendants were deliberately indifferent to his health or safety such that they can said

to be liable under the Eighth Amendment. ln his Response, lVlr. Hancock indicates that

he was subjected to unsanitary conditions and inadequate medical care when medical
staff failed to properly diagnose and treat him after he contracted scabies. (Dkt. #30 at
2.) Accepting lVlr. Hancock’s allegations as true, neither Defendant Porcher nor Cirbo
were CDOC medical staff responsible for lVlr. Hancock’s medical care, and therefore
they cannot be liable under the facts alleged. lVloreover, lVlr. Hancock’s statement that
the Eighth Amendment violations somehow “stemmed" from Defendants Porcher and
Cirbo’s refusal to provide him with kosher meals is conclusory and implausible on its
face.

Accordingly, lVlr. Hancock has failed to establish the first prong of the qualified
immunity analysis (whether there is an alleged constitutional violation). The Court
recommends that lVlr. Hancock’s Eight Amendment claim be dismissed.

b. Fourteenth Amendment Claim

Like his Eighth Amendment claiml it is difficult to ascertain the precise nature of
l\/lr. Hancock’s Fourteenth Amendment claim for relief. Defendants construe it as a
substantive due process claim. However, in his Response, lVlr. Hancock seems to argue
that the denial of kosher meals and the forced shaving of his beard violated his right to
equal protection under the Fourteenth Amendment because he was treated worse than
other prisoners because he was Jewish. See Response (Dkt. #30 at 3) (al|eging that
threatening him with ‘"hole time and write ups" constitutes religious discrimination). “No
State shall . . . deny to any person within its jurisdiction the equal protection of the laws.’l
U.S. Const. amend. XlV, § 1. The Equal Protection Clause directs “that all persons
similarly situated should be treated alike." City of Cleburne v. Cleburne Living Ctr., 473

U.S. 432, 439 (1985). Thus, to establish an equal protection violation, lVlr. Hancock

must allege that the Defendants treated him differently from similarly situated non-
Jewish prisoners

lfthis is indeed the nature of his Fourteenth Amendment allegations l\/lr.
Hancock fails to state a claim upon which relief can be granted under Ru|e 12(b)(6).
This is because l\/lr. Hancock concedes that he knew other Jewish inmates who were
not forced to shave their beards and were given kosher meals upon request See
Response (Dkt. #30 at 3) (Defendants allowed two Jewish inmates to keep their beards
and gave l\flr. Hancock’s friend his kosher diet “right away”). Therefore, l\flr. Hancock
has failed to allege that Defendants treated him differently based on his religion, and his
equal protection claim fails

lf Defendants are correct that lVlr. Hancock’s Fourteenth Amendment claim is
properly characterized as a substantive due process claim, it still fails. Even though he
generally invokes the Fourteenth Amendment, l\/lr. Hancock’s claims remain bounded
by the First and Eighth Amendments, the “explicit textual source[s] of constitutional
protection.” Graham v. Connor, 490 U.S. 386, 395 (1989). He therefore cannot seek
relief under generalized notions of substantive due process See id.

ln any event lVlr. Hancock has not stated a claim for violations of his substantive
due process rights even if such a claim were proper in the prison context Substantive
due process arises from the Fourteenth Amendment’s protections against governmental
deprivations without due process of law. Williams v. Berney, 519 F.3d 1216, 1220 (10th
Cir. 2008) “‘[O]nly the most egregious official conduct can be said to be arbitrary in the
constitutional sense.”’ ld. (quoting Counfy of Sacramento v. Lewis, 523 U.S. 833, 840,

846 (1998)). The “constitutional transgression" must rise to rise to a “‘level of executive

10

abuse cf power that shocks the conscience.”’ ld. (ellipses omitted) (quoting Coum‘y of
Sacramento, 523 U.S. at 846). As a matter of iaw, l\llr. Hancock does not allege facts so
egregious that they shock the conscience. For these reasons the Court recommends
that his Fourteenth Amendment claim be dismissed

c. First Amendment Claim

l\/lr. Hancock alleges that Defendants violated the First Amendment's Free
Exercise Clause when they refused to provide him with kosher meals and made him
shave his beard.

The Free Exercise Clause prevents the government from making any law
prohibiting the free exercise of religion which can manifest itself in either the freedom to
believe orthe freedom to act. See U.S. Const. amend l; Uniteol States v. ll/leyers, 95
F.3d 1475l 1480 (10th Cir. 1996) (citing Cantwell v. Connecficuf, 310 U.S. 296l 303-04
(1940)). Where the freedom to believe is absolute, the freedom to act may be regulated
for the protection of society. CantWel/, 310 U.S. at 303-04. lf a law is neutral and
generally applicable, it does not violate the Free Exercise Clause “even if the law has
the incidental effect of burdening a particular religious practice.” Church of the Lukumi
Babal'u Aye lnc. v. City cf Hialeah, 508 U.S. 520, 531 (1993).

Where a plaintiff-prisoner asserts a constitutional violation based on the Free
Exercise Clause, he must show that “(1) he has a sincerely-held belief that is religious in
nature; (2) that the [Defendants’ conduct] substantially burdened that belief; and (3) that
[Defendants] lacked a legitimate penological interest thatjustified the restrictions

considering the factors set forth in Turner v. Safley, 482 U.S. 78 (1987). Hale v. Fed.

11

Bureau of Prisons, No. 14-CV-0245-l\/|SK-|\/1JW, 2018 WL 1535508, at *4 (D. Colo. lV|ar.
28, 2018) (unpublished) (citing Kay v. Bemis, 500 F.3d 1214, 1218-19 (10th Cir. 2007)).
For the purposes of this motion, the Court finds that lVlr. Hancock has adequately
alleged that he is a sincere believer in the Jewish religion and that he believes that
exercising his Jewish faith requires him to follow a kosher diet and grow a beard.

Next, the Court finds that it is clearly established Tenth Circuit law that prisoners
have a constitutional right to a diet conforming to their religious beliefs including free
kosher meals See Beerheide v. Suthers, 286 F.3d 1179, 1185 (10th Cir. 2002).
Therefore, Defendants’ actions in denying lVlr. Hancock kosher meals states a claim
under the First Amendment. Defendants argue that lVlr. Hancock only alleges that he
was temporarily denied kosher food, and this constitutes a de minimus burden on his
religious exercise However, lVlr. Hancock stated at the December 11, 2018 hearing that
he Was denied kosher meals for at least two months Thus, he meets his burden in
alleging that Defendants substantially burdened his exercise of religion The Court
further notes that Defendants offer no justification for even the temporary denial of the
appropriate religious diet Cf. Rapier v. Harris, 172 F.3d 999 at 1006 n.4 (7th Cir. 1999)
(denia| of pork-free meal because of institutional shortage did not substantially burden
the prisoner's free exercise of religion when it only happened three times out of 810
total meals). According|yl l recommend that l\flr. Hancock’s First Amendment claim
regarding the denial of kosher meals should not be dismissed

The Court now turns to Defendant Porcher’s shaving of l\/lr. Hancock’s beard. ln
Holt v. Hobbs, the Supreme Court held that a state prison’s grooming policy violated the

Religious Land Use and lnstitutionalized Persons Act of 2000 (“RLU|PA”), 114 Stat.

12

803, 42 U.S.C. § 20000c et seq. (“RLUIPA"), because it “prevent[ed the] petitioner from
growing a 1/z~_inch beard in accordance with his religious beliefs." 135 S. Ct. 853, 867
(2015). However, lVlr. Hancock does not seek injunctive relief and has conceded that he
has subsequently been permitted to grow his beard without interference And as
Defendants’ counsel noted at December 11, 2018 hearing, lVlr. Hancock has not
demonstrated that it is clearly established that shaving a prisoner’s religiously-mandated
beard upon arrival at a correctional facility, but thereafter allowing him to grow it,
substantially burdens his religious exercise

“The relevant dispositive inquiry in determining whether a right is clearly
established is whether it would be clear to a reasonable officer that his conduct was
unlawful in the situation he confronted.” Morris v. Noe1 672 F.3d 1185, 1196 (10th Cir.
2012). See also Boies v. Neet, 486 F.3d 1177, 184 (10th Cir. 2007) (“[T]he contours of
the right must be sufficiently clear that a reasonable official Would understand that what
he is doing violates that right.”) (quoting Anderson v. Creighton, 483 U.S. 635, 640
(1987)). “Ordinari|y, [the Tenth Circuit requiresj that for a rule to be clearly established,
there must be a Supreme Court or Tenth Circuit decision on point, or the clearly
established weight of authority from other courts must have found the law to be as the
plaintiff claims.” Casey v. City ofFederal Heights, 509 F.3d 1278, 1284 (10th Cir. 2007)
(internal citation omitted). Thus, to defeat Defendants’ assertion of qualified immunity,
Plaintiff “cannot simply identify a clearly established right in the abstract and allege that
[Defendants] violated it." Herring v. Keenan, 218 F.3d 1171, 1176 (10th Cir. 2000).
Rather, Plaintiff must identify actual prior authority/case law that applies “with obvious

clarity to the specific conduct in question," U.S. v. Lanier, 520 U.S. 259, 271 (1997), so

13

as to put a reasonable officer on notice that his or her conduct was unlawfu|. Brosseau
\/. Haugen, 543 U.S. 194l 201 (2004). And “if there is a legitimate question as to
whether the more particularized constitutional right exists under the facts of the case, it
cannot be said that the prison official’s action violated clearly established law.” Brown v.
Frey, 899 F.2d 159, 165 (8th Cir. 1989).

Here, lVlr. Hancock does not identify, and the Court cannot findl any Tenth Circuit
or Supreme Court decision directly on point. lndeed, in Holt, the Supreme Court noted
that state prisons could further their compelling interest in the quick and reliable
identification of prisoners While avoiding RLUIPA liability “by requiring that all inmates
be photographed without beards when first admitted to the facility and, if necessary,
periodically thereafter." 135 S. Ct. at 865. This implies that the practice at issue here
was constitutional. Butl at the very least, even assuming lVlr. Hancock’s free exercise
rights were violated when Defendant Porcher shaved off his beard, that right was not
clearly established for the purposes of qualified immunity.

Based on the above analysis the Court recommends that Nlr. Hancock’s First
Amendment claim arising from the shaving of his beard be dismissed
e. State Law Claims

lVlr. Hancock claims that he is entitled to relief under Colo. Rev. Stat. § 17-42-
101. Under Colorado lawl prisoners “have the right to worship according to the dictates
of their consciences.” Colo. Rev. Stat. § 17-42-101(1). “Upon the request of any
inmate and to the extent practicable and consistent with reasonable security
considerations religious facilities shall be made available in a nondiscriminatory

manner.” id. at § 17-42-101(2). However, “[w]here a statute does not provide for a

14

private cause of action, a plaintiff may not pursue a claim for relief upon the statute.”
Hardwood v. Brady, 165 P.3d 871, 876 (Colo. App. 2007) (citations omitted). There is
no statute that authorizes a plaintiff to bring a claim under § 17-42~101. See Grady v.
Holmes, No. 07-CV-02251-EWN-CBS, 2008 VVL 3539274, at *6 (D. Colo. Aug. 12,
2008). Accordingly, this claim should be dismissed
d. Nlr. Hancock’s Requested Damages

As noted above lVlr. Hancock seeks a substantial amount of monetary damages
(Dkt. #11 at 7.) Defendants argue that his claims for damages fail.2

Defendants maintain that the PLRA bars Nlr. Hancock’s claim for compensatory
damages The PLRA states in pertinent part, “no Federal civil action may be brought by
a prisoner confined in a jail, prison, or other correctional facility, for mental or emotional
injury suffered while in custody without a prior showing of physical injury.” 42 U.S.C. §
1997e(e). lVlr. Hancock fails to plausibly allege that he suffered any physical injury
relating to the denial of his kosher meals /i\ccording|y1 he is not entitled to
compensatory damages However, the PLRA does not bar recovery of nominal
damages where no physical injury is alleged See Searies v. l/an Bebber, 251 F.3d 869,
878-79l 880-881 (10th Cir. 2001) (nominal and punitive damages available absent a

showing of actual injury). Because the Court finds that lVlr. Hancock has stated a claim

 

2 Defendants argue that lVlr. Hancock’s claim for damages against them in their official
capacities is barred by the Eleventh Amendment. The Court would agree except that it
only construes lVlr. Hancock’s Amended Complaint as asserting individual capacity
claims

15

for relief underthe First Amendment, he may be entitled to an award of nominal or
punitive damages arising out of this claim,3
lV. RECON|NlENDAT|ON
For the reasons set forth above it is hereby RECOlllllV|ENDED that Defendants’
lVlotion to Dismiss (Dkt. #23) be GRANTED lN PART and DEN|ED |N PART as follows
o GRANTED as to Plaintiff’s claims brought under the Eighth Amendment,
the Fourteenth Amendment, the First Amendment as it relates to the
shaving of his beard, and Colo. Rev. Stat. § 17-42-101; and
o DEN|ED as to Plaintiff’s First Amendment claim as it relates to the denial
of kosher meals and to the extent he seeks nominal and punitive damages
only.

NOT|CE: Pursuant to 28 U.S.C. § 636(b)(1)(c) and Fed. R. Civ. P. 72(b)(2),
the parties have fourteen (14) days after service of this recommendation to serve
and file specific written objections to the above recommendation with the District
Judge assigned to the case. A party may respond to another party’s objections
within fourteen (14) days after being served with a copy. The District Judge need
not consider frivolous conclusive, or general objections A party’s failure to file
and serve such written, specific objections waives de novo review of the

recommendation by the District Judge, Thomas v. Arn, 474 U.S. 140, 148-53

 

3 Defendants correctly note that a request for nominal and/or punitive damages is not
contained in the Amended Comp|aint However, while the Court cannot “supply
additional factual allegations to round out a plaintiff’s complaint,” Whitney, 113 F.3d at
1173-74, if it “can reasonably read the pleadings to state a valid claim on which the
plaintiff could prevail, it should do so despite the plaintiff’s failure to cite proper legal
authority, his confusion of various legal theories his poor syntax and sentence
construction or his unfamiliarity with pleading requirements.” Hall, 935 F.2d at 1110.

16

(1985), and also waives appellate review of both factual and legal questions
Makin v. Coforado Dep’t of Corrections, 183 F.3d 1205, 1210 (10th Cir. 1999);

Tah'ey v. Hesse, 91 F.3d 1411, 1412-13 (10th Cir. 1996).

1135 011/w
Date: December 14, 2018 / 06 mix

Denver, Colorado N. Reid Neureiter
United States l\/lagistrate Judge

 

17

